DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a lever assembly for a steering column of comprising: a lever housing defining a cavity; a lever pivotally mounted to said lever housing; a plunger coupled to said lever and pivotable with said lever when said lever moves to said at least one actuated position with said plunger extending into said cavity biased toward said second lever housing end; an auto-return housing pivotally mounted to said lever housing; a trigger mechanism coupled to and movable relative to said auto-return housing between a retracted position and an extended position with said trigger mechanism biased toward said retracted position and movable to said extended position in response to said pivotal movement of said plunger when said lever pivots to said at least one actuated position for engaging the cam element of the steering column to provide an auto-return of said lever back to said rest position; and a yoke member coupled to said auto-return housing and pivotable relative to said auto-return housing between a neutral position and an engaged position independent of said pivoting of said auto-return housing between said home position and said pivot position, with said yoke member configured to interact with said plunger when said plunger pivots with said lever to cause said yoke member to pivot toward said engaged position and said yoke member is configured to interact with said trigger mechanism when said yoke member is pivoted to move said trigger mechanism toward said extended position.
Regarding independent claim 16, the prior art either alone or in combination fails to disclose, teach or suggest a method of operating a lever assembly and a steering column of a vehicle with the steering column having a cam element, and the lever assembly comprising a lever housing, a lever, a plunger, an auto-return housing, a trigger mechanism, and a yoke member; with said method comprising the steps of: pivoting the lever relative to the lever housing from a rest position to an actuated position; simultaneously pivoting the plunger with the lever to engage the plunger with the yoke member; pivoting the engaged yoke member into an engaged position to engage the trigger mechanism; moving the engaged trigger mechanism relative to the auto-return housing into an extended position abutting the cam element; engaging the trigger mechanism with the cam element of the steering column during the step of turning the steering column in the first direction; pivoting the auto-return housing from a home position to a first pivot position during the engagement of the cam element with the trigger mechanism; turning the steering column in a second direction opposite the first direction; capturing the trigger mechanism with the cam element during the step of turning the steering column in the second direction; pivoting the auto-return housing to a second pivot position during the capturing of the trigger mechanism; and automatically returning the lever back to the rest position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        February 12, 2022